sep meee ee,

Case 1:20-cr-O0008-RMB Document 33 Filed 08/06/20 Page 1 of 6
Case 1:20-cr-00008-RMB Document 31-2 Filed 07/24/20 Page 1 of6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMBRICA

-V¥.-

HICHAM KABBAd

Defendant.

West Milford Tax Department,

Interested Party.

STIPULATION AND ORDER

 

20 Cr. 8 (RMB)

 

 

 

 

_ USDC SDNY

 

 

|
| DOCUMENT i
| ELECTRONICALLY FILSD /|
fpocm
t DATE FILED: 9 [2020 |

 

 

WHEREAS, on or about January 3, 2020, HICHAM KABBAJ

(the “defendant”), was charged in a one-count Information, 20

Cr, 8 (RMB) (the “Information”’), with wire fraud, in violation

of Title 18, United States Code,

One);

Sections 1343 and 2 {Count

WHEREAS, the Information included a forfeiture

allegation as to Count One of the Information, seeking

forfeiture to the United States, pursuant to Title 28, United

States Code, Section 981(a} (1) (C) and Title 28, United States

Code, Section 2461{c}), of any and all property, real and

personal, that constitutes or is derived from proceed traceable

to the commission of said offense,

including but net limited to

 

ct ees pee deem en ae

 

 
Case 1:20-cr-O0008-RMB Document 33 Filed 08/06/20 Page 2 of 6
Case 1:20-cr-00008-RMB Document 31-2 Filed 07/24/20 Page 2 of 6

a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offense and,
inter alia, the following specific property:

663 Lakeshore Drive, Hewitt, New Jersey 07421
{the “Lakeshore Drive Property”);

WHEREAS, on or about January 3, 2020, the defendant
pled guilty to Count One of the Information pursuant to a plea
agreement with the Government, wherein the defendant admitted
the forfeiture allegation with respect to Count One of the
Information and agreed to forfeit, pursuant to Title 18, United
States Code, Section 981 (a) (1) (C} and Title 28, United States
Code, Section 2461(c), a sum of money equal to $6,051,453.43 in.
United States currency, representing the amount of proceeds
traceable to the commission of the offense charged in Count One
of the Information; and (ii) all right, title and interest of
the defendant in the Lakeshore Drive Property;

WHEREAS, on or about January 27, 2020, this Court
entered a Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment (Docket Entry (D.H.) 24) forfeiting the
defendant’s interest in, inter alia, the Lakeshore Drive
Property;

WHEREAS, the Lakeshore Drive Property incurs property

taxes at a quarterly rate determined by local authorities;

 

Fed phate we

 

 

 
Case 1:20-cr-O0008-RMB Document 33 Filed 08/06/20 Page 3 of 6
Case 1:20-cr-00008-RMB Document 31-2 Filed 07/24/20 Page 3 of 6

4

WHEREAS, the Township of West Milford represents that
the unpaid property taxes accrued on the Lakeshore Drive
Property as of April 30, 2020 total $8, 698;

WHEREAS, property taxes will continue to accrue until
a Final Order of Forfeiture is entered as to the Lakeshore Drive
Property;

WHEREAS, the parties to this Stipulation (the
“Settlement Agreement”), the United States of America, by United
States Attorney Geoffrey S. Berman, by and through Andrew
Rohrbach and Ni Qian, Assistant United States Attorneys, and

Dawn M. Sullivan, Esq., on behalf of the Township of West

“Milford, seek to resolve the outstanding township property taxes

on the Lakeshore Prive Property without litigation;

IT IS HEREBY STIPULATED AND AGREED as follows:

1, Following entry of a Final order of Forfeiture as
to the Lakeshore Drive Property, forfeiting all right, title and
interest in the hakeshore Drive Property to the United States,
and upon the sale of the Lakeshore Drive Property pursuant to
the Final Order of Forfeiture, the United States shall pay to
the Township of West Milford, from the net proceeds of the sale
of the Lakeshore Drive Property, all Lakeshore Drive Property

West Milford Township property taxes accrued up until and

 

 

 
Case 1:20-cr-O0008-RMB Document 33 Filed 08/06/20 Page 4 of 6
Case 1:20-cr-00008-RMB Document 31-2 Filed 07/24/20 Page 4 of 6

including the date of the entry of the Final Order of Forfeiture
{the “Lakeshore Drive Township Taxes”), No West Milford
Township property taxes shall accrue after entry of a Final
Order of Forfeiture as to the bakeshore Drive Property.

2, The net proceeds shall include all amounts
received from the sale of the Lakeshore Drive Property less
payment of outstanding taxes, valid prior liens, real estate
commissions, insurance costs, escrow fees, document recording
fees not paid by the buyer, title fees, county transfer fees,
reasonable real estate attorney’s fees, if any, associated with
the sale of the Lakeshore Drive Property and any and all
expenses incurred by the Internal Revenue Service (the “IRS”) or
its designees in connection with the custody, maintenance and
sale of the Lakeshore Drive Property.

3. Except as otherwise provided in this Settlement
Agreement, Township cf West Milford is hereby barred from
asserting any claim against the United States or any of its
agents ahd employees, including but not limited to, the IRS, the
Department of Treasury, and this Office, in connection with, or
arising out of, the United States’ forfeiture of the Lakeshore
Drive Property or the transfer of the Lakeshore Drive Property

to the United States, IRS, its agents or designees.

 

 

 

 
Case 1:20-cr-O0008-RMB Document 33 Filed 08/06/20 Page 5 of 6
Case 1:20-cr-00008-RMB Document 31-2 Filed 07/24/20 Page 5 of 6

4, This Settlement Agreement constitutes the entire
agreement between the parties on the matters contained herein,
and no other statement, promise or agreement, either written or
oral, made by either party or agents of either party, that is
not contained in this written Agreement shall be enforceable.

5. Any modifications to this Settlement Agreement
shall be in a writing signed by the parties.

6. The individual(s) siqning this Stipulation and
Order on behalf of Township Of West Milford represent and
warrant that they are authorized by Township Of West Milford to
execute this Stipulation and Order.

7. The parties hereby waive all rights to appeal or
to otherwise challenge or contest the validity of this
Stipulation and Order.

8. The signature pages of this Stipulation and Order
may be executed in one or more counterparts, each of which will
be deemed an original but all of which together will constitute

one and the same instrument.

[CONTINUED ON NEXT PAGE]

 

 

2h at MN le

Fo merit a

 

 

 
 

Case 1:20-cr-O0008-RMB Document 33 Filed 08/06/20 Page 6 of 6
Case 1:20-cr-00008-RMB Document 31-2 Filed 07/24/20 Page 6 of 6

9, The Court shall have exclusive jurisdiction over
the interpretation and enforcement of this Stipulation and
Order.

Agreed and consented to:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

t .

 

Cee 5/12/2020
Andrew Rohrbach/Ni Qian DATE
Assistant United States Attorneys
T: 212~637-2345/2364

By:

 

INTERESTED PARTY,
TOWNSHIP OF WEST MILFORD

Ko B42 ED

Dawn M. Sullivan, Esq. DATE
Attorney for the TOWNSHIP OF WEST MILFORD

Dorsey & Semrau

714 Main Street,

P.O. Box 228,

Boonton, New Jersey 07005

380 ORDERED:

ARD M. RMAN DATE
UNITED STATES DISTRICT JUDGE

G/e/2020

 

 

 
